      Case: 1:18-cv-07986 Document #: 5 Filed: 12/05/18 Page 1 of 3 PageID #:33



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

__________________________________________
                                            )
SHANICE KLOSS, individually and on behalf   )
of similarly situated individuals,          )            No. 18-cv-7986
                                            )
                  Plaintiff,                )            Judge John Robert Blakey
                                            )
CASHCRATE, LLC, a Nevada limited liability, )            Magistrate Judge Maria Valdez
                                            )
                  Defendant.                )
__________________________________________)

                   DEFENDANT’S UNOPPOSED MOTION FOR
             EXTENTION OF TIME TO ANSWER OR OTHERWISE PLEAD

         Defendant CashCrate, LLC (“CashCrate”), through its attorneys, and pursuant to Federal

Rule of Civil Procedure 6(b), moves this Court for an order extending the time for it to answer or

otherwise respond to Plaintiff’s Complaint up and until January 25, 2019. In support thereof,

CashCrate states as follows:

        1.     On October 30, 2018, Plaintiff filed an action in the Circuit Court of Cook

County, Illinois, County Department, Chancery Division, captioned Shanice Kloss v. CashCrate,

LLC, Case No. 18 CH 13520. The Complaint was filed on behalf of a putative class and alleged

claims for: (a) violation of the Illinois Consumer Fraud and Deceptive Business Practices Act,

815 ILCS 505/1, et seq., (b) breach of contract, (c) breach of implied contract, and (d)

negligence. (See Complaint attached as Exhibit A to Dkt. 1.)

        2.     CashCrate filed a notice of removal to this Court on December 4, 2018.

        3.     Pursuant to Federal Rule of Civil Procedure 81(c)(2), Defendant’s deadline to

answer or otherwise plead is currently December 11, 2018.




29467197.1
      Case: 1:18-cv-07986 Document #: 5 Filed: 12/05/18 Page 2 of 3 PageID #:34



       4.      Defendant seeks an extension of an additional forty-five (45) days to file its

responsive pleading, up to and including Friday, January 25, 2019. Defendant continues to

investigate and evaluate the allegations of the Complaint, and an extension will ensure adequate

time to do so and to draft an appropriate responsive pleading. Defendant also has submitted

initial informal discovery materials to Plaintiff.

       5.      The undersigned counsel conferred with counsel for Plaintiff by telephone on

December 5, 2018 regarding this request for additional time. Counsel for Plaintiff had no

objection to this extension.

       6.      This motion is timely under Federal Rule of Civil Procedure 6(b)(1)(A), and has

not been brought for purpose of delay or harassment.

       WHEREFORE, CashCrate respectfully requests the Court to grant this motion and enter

an order extending the date for CashCrate to file a responsive pleading to the Complaint up to

and including Friday, January 25, 2018.


Dated: December 5, 2018                                  Respectfully submitted,

                                                         CASHCRATE, LLC

                                                         By: /s/ Steven Wernikoff

                                                         Steven M. Wernikoff
                                                         Vikram A. Mathrani
                                                         Honigman Miller Schwartz and Cohn LLP
                                                         155 North Wacker Drive, Suite 3100
                                                         Chicago, IL 60606
                                                         Telephone:   312-701-9300
                                                         Facsimile:   312-701-9335

                                                         Counsel for Defendant CashCrate, LLC




                                                     2
     Case: 1:18-cv-07986 Document #: 5 Filed: 12/05/18 Page 3 of 3 PageID #:35



                              CERTIFICATE OF SERVICE

              I, Steven Wernikoff, hereby certify that I caused a copy of the foregoing

Unopposed Motion for Extension of Time to Answer or Otherwise Respond to Complaint to

be served on counsel below via FedEx overnight delivery and email on December 5, 2018.

              Jad Sheikali
              William Kingston
              McGuire Law, P.C.
              55 W. Wacker Dr., 9th Floor
              Chicago, IL 60601
              jsheikali@mcgpc.com
              wkingston@mcgpc.com


                                            /s/ Steven Wernikoff
                                            Steven Wernikoff
